Citation Nr: 1439391	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-24 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus (exclusive of the periods from February 16, 2011 through May 31, 2011 and October 5, 2011 through January 31, 2012, when a temporary total rating was assigned) and in excess of 30 percent effective February 9, 2012.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and/or bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims.

In a July 2011 rating decision, the RO granted a 100 percent temporary total rating for bilateral pes planus from February 16, 2011 through May 31, 2011 under the provisions of 38 C.F.R. § 4.30, on the basis of surgery requiring convalescence.  See 38 C.F.R. § 4.30 (2013).  The 10 percent rating was resumed, effective June 1, 2011.  In August 2012, the RO granted another 100 percent temporary total rating for bilateral pes planus from October 5, 2011 through January 31, 2012, under the provisions of 38 C.F.R. § 4.30.  The 10 percent rating was resumed, effective February 1, 2012.  By October 2012 rating decision, the RO granted an increased rating of 30 percent for the service-connected bilateral pes planus effective February 9, 2012.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  In January 2012, the Board remanded the claims for additional development.  

In an October 2012 memorandum, the Appeals Management Center (AMC) referred to the RO the issue of entitlement to service connection for bilateral foot disabilities other than pes planus, to include arthritis, bunions, and warts, to include as secondary to service-connected bilateral pes planus (as referred to the Agency of Original Jurisdiction (AOJ) in the January 2012 remand) and also referred the issue of entitlement to service connection for scars of the great toes secondary to surgery.  These issues have not since been addressed by the Agency of Original Jurisdiction (AOJ).  

In March 2014, an RO official contacted the Veteran to clarify whether he wished to pursue additional claims, as the Veteran suggested that he was suffering from various disabilities in various written communications.  The Veteran indicated that he desired service connection for depression, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), service connection for a left leg disability, service connection for a right leg disability, an increased rating for a service-connected left knee disability, and an increased rating for a service-connected right knee disability.  In a June 2014 rating decision, the RO granted service connection for depressive disorder and indicated that a determination regarding TDIU was deferred.  The RO adjudicated the issues of entitlement to service connection for left and right leg disabilities by July 2014 rating decision.  Although the RO arranged for an examination of the Veteran's knees in June 2014, it did not adjudicate the claims for increased ratings for the right and left knee disabilities; rather, the August 2014 letter advising the Veteran of the July 2014 rating decision states that the claim for a TDIU would be addressed as part of his appeal, as he had asserted that his feet and knee disabilities prevented him from obtaining and maintaining substantially gainful employment and these disabilities were currently under appeal.  

Despite the August 2014 letter indicating that claims for increased ratings for the right and left knee disabilities were currently under appeal, these issues have not been certified to the Board.  In the January 2012 remand, the Board advised the Veteran that, if he wished to appeal the July 2011 denial of ratings in excess of 10 percent for his right and left knee disabilities, he should file a notice of disagreement (NOD) with the RO.  No such NOD is presently of record before the Board.  

Thus, the issues of entitlement to service connection for bilateral foot disabilities other than pes planus (to include arthritis, bunions, and warts), to include as secondary to service-connected bilateral pes planus, entitlement to service connection for scars of the great toes secondary to surgery, entitlement to TDIU, and entitlement to increased ratings for the service-connected left and right knee disabilities have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In making the decision to refer the TDIU claim to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   The Veteran has asserted that he is unemployable as a result of his feet and knee disabilities.  As indicated above, the issues of entitlement to increased ratings for the service-connected knee disabilities have not been certified to the Board.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the assertion of entitlement to a TDIU based, at least in part, on service-connected disabilities which are not presently before the Board for consideration, the Board finds that the appropriate action on the request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

June and July 2014 rating decisions contained in the Veterans Benefits Management System (VBMS) e-folder indicate that the decisions were made from a temporary folder; however, such temporary folder is not presently of record.  This should be obtained on remand.  

On remand, the Veteran should be afforded a new VA examination to evaluate the current severity of his service-connected bilateral pes planus.  In its January 2012 remand, the Board asked that the Veteran's bilateral pes planus be reexamined.  The Veteran underwent VA examination in February 2012.  The diagnoses were bilateral pes planus and degenerative joint disease (DJD) of the bilateral feet.  In April 2014, the Veteran asserted that he had significant trouble walking due to arthritis in his feet and knees.  While the Veteran indicated that this difficulty walking was related to arthritis in his feet and knees, in April 2012, the VA examiner who conducted the most recent VA examination evaluating the bilateral pes planus, in February 2012, stated that the Veteran's pes planus could not be distinguished from his other noted abnormalities, including DJD of the left foot and bilateral status post bunionectomy.  The examiner commented that the pes planus could not be distinguished from these conditions as they were most likely caused by the pes planus and indicative of his overall impairment associated with pes planus.  In light of the opinion that the symptoms of the Veteran's service-connected bilateral pes planus and his DJD could not be distinguished, the Board interprets the April 2014 statement as suggesting the possibility of worsening of the service-connected foot disability.  Due to the passage of time since the last comprehensive VA examination, and the April 2014 assertion, the Veteran should be afforded a new VA examination to evaluate the current severity of this disability.  

Remand is also required to obtain a supplemental opinion from the VA examiner who performed the February 2010 VA spine examination.  In its January 2012 remand, the Board asked for clarification from this examiner regarding the etiology of the claimed low back disability to include whether it is secondary to or aggravated by a service-connected disability.  A rationale for all opinions and conclusions was requested.  The examiner provided a supplemental opinion in April 2012; however, the opinion is confusing and all conclusions were not supported by an adequate rationale.  In this regard, the examiner indicated that he had been asked to provide opinions as to whether or not it was at least as likely as not that the current lower back disability was incurred in or a result of active service or whether it was at least as likely as not that his back condition was aggravated by pes planus or his service-connected knee disabilities.  He opined that it was less likely as not that the current back condition was related to service, and provided a rationale for that opinion.  However, he then opined "It is less likely than not that his service-connected pes planus or service-connected knee disabilities were caused or aggravated by his service-connected pes planus or knee disabilities."  In providing a rationale for this opinion, he stated, "The veteran has substantial injury due to a motor vehicle accident affecting his hips which had led to hip replacement surgery.  These conditions are not service-connected and would be responsible for aggravation of his nonservice-connected lumbar spine condition."  Even assuming that the examiner intended to opine that it was less likely as not that the claimed lower back disability was caused or aggravated by the service-connected pes planus or knee disabilities, and merely made a typographical error in reporting his opinion, the rationale is not adequate.  Even interpreting the explanation as meaning that any aggravation was related to the nonservice-connected hip conditions (as opposed to aggravation from the service-connected foot or knee disabilities), the examiner did not provide a clear rationale addressing causation.  Accordingly, to ensure compliance with the prior remand directives, a supplemental opinion must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate any temporary folders in VA's possession with the remainder of the record on appeal.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet and/or back.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Columbia VA Medical Center (VAMC) dated since April 2014.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral pes planus.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should render an opinion as to whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the examiner should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The examiner should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.  The examiner should additionally address the impact, if any, of the Veteran's bilateral pes planus on his employability. 

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected bilateral pes planus from those attributable any other disability of the feet that is not service-connected.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected bilateral pes planus.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that provided the April 2012 opinion regarding the claimed low back disability, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a low back condition that was caused or aggravated by his service-connected bilateral pes planus and/or service-connected knee disabilities.  

The examiner must provide a complete rationale for each opinion expressed.  If he concludes that the Veteran's low back condition was not caused by his service-connected bilateral pes planus and/or service-connected knee disabilities, he should explain this conclusion.  Similarly, if he concludes that the Veteran's low back condition was not aggravated by his service-connected bilateral pes planus and/or service-connected knee disabilities, he should explain this conclusion.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



